Citation Nr: 0625005	
Decision Date: 08/15/06    Archive Date: 08/24/06

DOCKET NO.  03-31 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date earlier than June 19, 1996, 
for the award of a 100 percent evaluation for status post 
myocardial infarction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel

INTRODUCTION

The veteran served on active duty from September 1954 to 
September 1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied an earlier effective date for the award of 
a 100 percent evaluation for status post myocardial 
infarction.  

In February 2005, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.  At 
the time of the hearing, the veteran had perfected an appeal 
for whether the termination of additional compensation for a 
dependent spouse, effective July 1, 1993, was proper.  He 
submitted a statement in writing stating that he wanted to 
withdraw that issue.  See 38 C.F.R. § 20.204 (2005).  Thus, 
it is no longer part of the current appeal.  


FINDINGS OF FACT

1.  In May 1998, VA granted a 100 percent evaluation for 
status post myocardial infarction, effective June 19, 1996.  
The veteran did not appeal the effective date assigned.  

2.  On August 2, 2000, the veteran submitted a claim for 
entitlement to an earlier effective date for the award of the 
100 percent evaluation for status post myocardial infarction.

3.  An effective date prior to June 19, 1996, for the award 
of a 100 percent evaluation for status post myocardial 
infarction is legally precluded.




CONCLUSION OF LAW

The criteria for an effective date prior to June 19, 1996, 
for the award of a 100 percent evaluation for status post 
myocardial infarction have not been met.  38 U.S.C.A. §§  
5110, 7105 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.400, 
20.1103 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that 38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2005), and 38 C.F.R. § 3.159 
(2005), which relate to VA's duties to notify and assist a 
claimant, are not applicable to the veteran's claim for an 
earlier effective date because the law is dispositive, and 
there is no additional evidence that could be obtained to 
substantiate the claim.  See VAOPGCPREC 5-2004 (June 23, 
2004) (VA not required to provide notice of the information 
and evidence necessary to substantiate a claim where that 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit); Livesay v. Principi, 15 
Vet. App. 165, 178-79 (2001).  

The veteran asserts he warrants an effective date of February 
14, 1984, for the 100 percent evaluation for status post 
myocardial infarction.  He testified at the February 2005 
hearing that he felt VA did not have all the relevant records 
at the time VA reduced his evaluation for the service-
connected disability from 100 percent to 60 percent.  He 
stated he knew that the 100 percent evaluation had been 
granted on a temporary basis, but argued he should have 
remained at the 100 percent evaluation because he met the 
criteria for such rating.  The veteran felt that VA had been 
untruthful in stating that it had reviewed all the records 
from Kaiser that showed the severity of his disability.  He 
testified that his symptoms had remained the same from that 
time until the 100 percent evaluation was granted in 1996.  
He stated that the examination he underwent in 1996 for his 
service-connected heart disorder was not "fair."  

The determination of an effective date for an award of 
compensation based on a reopened claim is governed by 
38 U.S.C.A. § 5110(a), which states the following, in part:

Unless specifically provided otherwise in 
this chapter, the effective date of an 
award based on . . . a claim reopened 
after final adjudication . . . shall be 
fixed in accordance with the facts found, 
but shall not be earlier than the date of 
receipt of application therefor.  

See also 38 C.F.R. § 3.400(q)(ii), (r) (2005).  

By way of background, prior to 1984, the veteran was service 
connected for hypertension, which was noncompensably 
disabling.  In February 1984, the veteran had an acute 
myocardial infarction.  In June 1984, VA reclassified the 
service-connected disability as acute myocardial infarction 
and awarded a 100 percent evaluation, effective February 14, 
1984.  Following an examination, the RO, in a November 1984 
rating decision, proposed to reduce the 100 percent 
evaluation for acute myocardial infarction to 60 percent, 
effective February 1, 1985.  It appears that VA failed to 
notify the veteran of such reduction and in an April 1985 
rating decision, it corrected such due process failure by 
reinstating the 100 percent evaluation until July 1, 1985, 
and then reducing the evaluation to 60 percent disabling.  
The veteran was informed of this action in an April 1985 
letter, which included providing him with his appeal rights.  
He did not appeal that decision, and it is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2005).  

On June 19, 1996, the veteran submitted a claim for increase 
for a service-connected low back disorder.  On August 20, 
1996, the veteran submitted a claim for increase for the 
service-connected myocardial infarction.  In a May 1998 
rating decision, the RO awarded a 100 percent evaluation for 
status post myocardial infarction, effective June 19, 1996.  
The veteran was notified of this rating action in a May 1998 
letter, which also included his appeal rights.  He did not 
appeal any portion of that determination, and that decision 
is now final.  Id.  

The Board has carefully reviewed the evidence of record and 
finds that an effective date earlier than June 19, 1996, for 
the award of a 100 percent evaluation for status post 
myocardial infarction is legally precluded.  The 100 percent 
evaluation was awarded in a May 1998 rating decision and 
assigned an effective date of June 19, 1996.  The veteran did 
not appeal that decision, and it is final as to the effective 
date assigned for the 100 percent evaluation.  See id.  

There are two statutory exceptions to the rule of finality.  
First, pursuant to 38 U.S.C.A. § 5108, the Secretary must 
reopen a claim "[i]f new and material evidence [regarding 
the claim] is presented or secured."  Second, a decision 
"is subject to revision on the ground of clear and 
unmistakable error."  38 U.S.C.A. § 5109A.  See Cook v. 
Principi, 318 F. 3d 1334, 1339 (Fed. Cir. 2002) (en banc).  
It must be noted that neither the veteran nor the 
representative has asserted clear and unmistakable error in 
either the April 1985 rating decision or the May 1998 rating 
decision.  In a February 2005 "Statement of Accredited 
Representative in Appealed Case," the veteran's 
representative noted that the United States Court of Appeals 
for Veterans Claims (Court) had issued several decisions that 
deal with the issue of clear and unmistakable error and the 
requirements of a valid claim for clear and unmistakable 
error.  However, the representative made no argument of clear 
and unmistakable error regarding the facts in this case.  
Additionally, there was no mention of clear and unmistakable 
error at the February 2005 hearing before the undersigned.  
Therefore, the Board does not find that an issue of clear and 
unmistakable error has been raised.  

Thus, in this case, in order for the veteran to reopen the 
issue of the assignment of the effective date of June 19, 
1996, he would need to submit new and material evidence in 
connection with the claim for entitlement to an effective 
date earlier than June 19, 1996, for the award of a 
100 percent evaluation for status post myocardial infarction.  
However, here, the veteran's date of claim is August 2000 and 
because he already has been awarded an effective date of June 
19, 1996, for the award of the 100 percent evaluation for 
status post myocardial infarction, any such claim to reopen 
could not lead to an earlier effective date.  See Leonard v. 
Principi, 17 Vet. App. 447, 451 (2004) citing Flash v. Brown, 
8 Vet. App. 332 (1995) ("[W]hen a claim to reopen is 
successful and the benefit sought is awarded upon 
readjudication, the effective date is the date of claim to 
reopen.") aff'd, 405 F.3d 1113 (Fed. Cir. 2005).

Stated differently, the veteran filed a claim for an earlier 
effective date in August 2000.  If the veteran submitted new 
and material evidence, the reopened claim could not receive 
an effective date earlier than August 2000.  See id.; see 
also 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).  
Assigning an effective date in 2000 would not benefit the 
veteran and would serve no purpose.

Thus, at this point, the veteran is legally precluded from 
receiving an effective date earlier than June 19, 1996, for 
the award of a 100 percent evaluation for status post 
myocardial infarction.  

The Board has reviewed the evidence of record to see if there 
was a pending claim for increase within the one-year period 
following June 19, 1996, to see if a retroactive award could 
be granted.  See 38 U.S.C.A. § 5110(b)(2) (West 2002); 
38 C.F.R. § 3.400(o)(2) (2005) (both allowing for an 
effective date for an increased rating to be up to one year 
prior to the date of claim); Hazan v. Gober, 10 Vet. App. 
511, 518 (1997).  There is nothing in the record of a claim 
for increase between June 1996 and June 1997.  See 38 C.F.R. 
§ 3.1(p), 3.155, 3.157 (2005).  

The Court has held that in a case where the law, as opposed 
to the facts, is dispositive of the claim, the claim should 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


	(CONTINUED ON NEXT PAGE)





ORDER

An effective date earlier than June 19, 1996, for the award 
of a 100 percent evaluation for status post myocardial 
infarction is denied.



________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


